Citation Nr: 9933947	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  94-27 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from August 1969 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1992 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for PTSD.  

The Board notes that the veteran also timely perfected an 
appeal to the RO's November 1994 rating decision, which 
denied entitlement to nonservice-connected disability pension 
benefits.  However, by rating decision in April 1998, the RO 
granted entitlement to nonservice-connected disability 
pension benefits, effective February 1, 1994.  The April 1998 
decision represented a full grant of benefits sought with 
respect to the veteran's claim of entitlement to nonservice-
connected disability pension benefits.  Therefore, such 
matter is not before the Board.  


FINDING OF FACT

The evidence of record contains no diagnosis by a competent 
medical professional of PTSD.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.304(f) (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

By memorandum, dated in April 1998, VA Records Management 
Center stated that following a general circularization to 
find the veteran's claims file, the file had not been found, 
but a rebuilt folder was enclosed. 

By statement, dated in August 1991, the veteran requested 
that the RO obtain his treatment records from the VA 
outpatient clinic (OPC) for treatment of a neuropsychiatric 
condition in support of his claim for service connection for 
PTSD.  

By rating decision, issued under cover letter in January 
1993, the RO denied the veteran's claim for service 
connection.  The RO noted consideration of the veteran's 
service medical records, service personnel records, and VAOPC 
treatment records dated from July 1990 to November 1991.  The 
RO noted that the evidence did not show that generalized 
anxiety with depressed features and PTSD was shown during 
service or in post-service treatment records.  

In his notice of disagreement, dated in February 1993, the 
veteran requested that the RO obtain his treatment records 
from the VAOPC for the period from November 1991 to the 
present to support his claim for service connection for PTSD.  

By statement received in April 1993, the veteran stated that 
he served in Vietnam from January to December 1970 with the 
33rd Ordinance.  The veteran reported that in his first three 
days in Vietnam he came under sniper fire and heavy bombing 
at the airport.  He stated that during his entire time in 
Vietnam he came under heavy bombing and attacks by the enemy.  
He noted a particular incident, when the back of the truck he 
was driving was hit by a round and two men, friends of the 
veteran, were killed.  He stated that he witnessed other 
soldiers wounded, including a soldier was wounded climbing up 
the tower, in which the veteran was standing guard.  
He reported that upon leaving Vietnam in December 1970, he 
felt nervous.  The veteran stated that he was always 
forgetting things and his legs shook.  He stated that in the 
previous three years, he began "seeing things, hearing 
things," and having nightmares.  

By rating decision in December 1993, the RO again denied the 
veteran's claim for service connection for PTSD and noted 
review of treatment records from the VAOPC, dated from 
November 1991 to March 1993.  The RO stated that the record 
did not contain a clear diagnosis of PTSD or evidence of 
inservice stressors.  

In his VA Form 9, substantive appeal, dated in January 1994, 
the veteran stated that outpatient treatment records from 
VAOPC established that he was treated for generalized anxiety 
with depressive features.  The veteran stated that these 
features should be considered as resulting from PTSD.  He 
reported that during service he came under shellfire and 
assisted in the handling of the deaths of two friends.  

By rating decision in April 1994, the RO again denied service 
connection for PTSD, after considering VAOPC records dated 
from March 1993 to February 1994.  The RO stated that the 
treatment records contained no diagnosis of PTSD.  

The record contains outpatient treatment records, dated from 
May 1994 to March 1999.  The records contain complaints of 
chronic fatigue lack of interest in activities, irritability, 
depression, and a single notation of suicidal thoughts.  
The veteran reported fewer problems with use of medication.  
In May 1994, an impression of paranoid schizophrenia was 
reported.  An impression of schizophrenia was continued 
through April 1995.  A report in April 1995 showed diagnosis 
of depressive disorder not otherwise specified, dependent 
personality, rule-out schizophrenia, and rule-out major 
depression.  In July 1995, the veteran was seen for mild 
anxiety and depression with no thought disorder.  Impressions 
of rule-out personality disorder and anxiety disorder not 
otherwise specified were reported in October 1995.  A note in 
March 1998 indicated that the veteran was treated, off and 
on, from 1990 to 1995 for mild depression, anxiety, sleep 
disturbance, and rule-out psychosis.  The report stated that 
the veteran was last seen in 1995.  The reports from March 
1998 to March 1999 show an impression of depressive disorder 
not otherwise specified.  

In a statement, received in May 1999, the veteran stated that 
he reported for duty in Vietnam in January 1970 with the 33rd 
Ordinance Battalion as a driver and ordinance specialist, and 
was later transferred to the 49th Ordinance.  He reported 
that he was assigned to rear areas, but on many occasions was 
on ammunition convoys to field units.  He stated that these 
convoys were attacked, causing loss of life and wounds to 
others.  The veteran reported that after discharge from 
service he was always forgetting things, shaking, and seeing 
things that were not there.  He stated that he had two failed 
marriages, had difficulty developing close relationships, and 
was bothered by crowds.  

A VA examination was conducted in June 1999 by a board of 
three psychiatrists.  Information was obtained from the 
veteran, from review of the claims file, and from 
psychological testing.  The veteran reported feeling 
depressed, shaky, and nervous most of the time.  He stated 
that the symptoms began around 1987 or 1988, when he was laid 
off from his job and first diagnosed with diabetes mellitus.  
The veteran reported nightmares that occurred approximately 
five-to-six times per year.  He denied flashbacks, intrusive 
or recurrent thoughts about Vietnam, and startle response.  
He reported feeling forgetful and helpless, but denied 
feeling hopeless, worthless or guilty, or sudden onset of 
feelings of impending doom, palpitations or sweating 
profusely.  The veteran stated that he was unable to work, 
but visited his mother daily and received regular visits from 
friends and relatives.  He reported that he was laid off from 
his most recent job due to back pain, and had worked only 
sporadically since then due to the onset of psychiatric and 
medical problems.  

The examiners noted that the veteran's service medical 
records were unavailable, but the veteran stated that he had 
no psychiatric treatment during service.  He reported that he 
first sought psychiatric treatment in 1987 or 1988.  He 
stated that he got approximately six hours of sleep per 
night, had low energy, and tired easily.  

On mental status examination, the examiners noted mild 
psychomotor retardation.  The veteran's speech had normal 
rate, tone and volume.  His affect was sad and bland and 
appeared stable, but constricted.  The veteran's thoughts 
were circumstantial, but coherent.  The examining 
psychologist concluded that the data was inconsistent with a 
diagnosis of PTSD.  The examiners concluded that the 
veteran's condition was inconsistent with a diagnosis of 
PTSD.  Diagnoses of mood disorder due to a general medical 
condition and anxiety disorder, not otherwise specified, were 
noted.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The Board notes that effective March 7, 1997, during the 
pendency of this appeal, VA regulations concerning the type 
of evidence required to establish service connection for 
PTSD, were amended.  64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  
In the instant case, the RO has not provided the veteran 
notice of the revised regulations.  As the changes in the 
regulation do not affect Board's decision in the instant 
case, the Board finds that it may proceed with a decision on 
the veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C. § 
1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1996); 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Under the old regulation, service connection for PTSD 
requires:  1) Medical evidence establishing a clear diagnosis 
of the condition; 2) Credible supporting evidence that the 
claimed inservice stressor actually occurred; and 3) A link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that he/she 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); 
See Cohen v. Brown 10 Vet. App. 128, 138 (1997).  

Under the new regulation, service connection for PTSD 
requires:  1) Medical evidence diagnosing the condition; 2) A 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and 3) Credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R § 3.304(f) (June 
18, 1999).

Both the new and the old regulation for establishing service 
connection for PTSD require a medical diagnosis of the 
condition.  (The old regulation further requiring a "clear" 
diagnosis.)  The veteran has been diagnosed with several 
different psychiatric conditions, but the evidence of record 
contains no diagnosis of PTSD.  Therefore, the veteran's 
claim for service connection for PTSD cannot be well 
grounded.  

The Board notes that the veteran's complete claims file could 
not be found.  It is clear from the current record that the 
veteran's service medical records, service personnel records, 
and VAOPC treatment records from July 1990 to February 1994 
were, at one time, part of the claims file.  These records 
are no longer available for review.  

The Board finds that the veteran is not prejudiced by 
consideration of his claim without first obtaining the above 
noted records.  The veteran's claim for service connection 
for PTSD cannot be well grounded without a diagnosis of the 
condition.  The record contains no such diagnosis, and the 
veteran has not at any time contended that he has been 
diagnosed by a medical professional with PTSD.  He stated in 
his substantive appeal that the generalized anxiety and 
depression, with which he had been diagnosed, were symptoms 
of PTSD.  The issue of whether the veteran currently has a 
PTSD involves a medical diagnosis or opinion; thus competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The record does not reflect that the 
veteran has a medical degree or qualified medical experience.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
the veteran is not competent to provide an opinion that the 
conditions diagnosed by the physicians at the VAOPC and the 
panel of psychiatrists on VA examination in June 1999 are 
symptomatic of PTSD.  In fact, the VA examiners specifically 
stated that the veteran's symptomatology was inconsistent 
with a diagnosis of PTSD.  Therefore, even assuming the 
veteran's reported in-service stressors could be verified 
with the missing service medical records or service personnel 
records, such would not be adequate to well ground the 
veteran's claim without a current diagnosis of PTSD.  




ORDER

Entitlement to service connection for PTSD is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

